Citation Nr: 0313594	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-00 816	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain in the ankles, knees, hands, 
and elbows.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1971 to April 1974, and from November 1990 to 
May 1991.  The latter period of active duty included service 
in the Southwest Asia theatre of operations in support of 
Operation Desert Storm/Shield from January to April 1991.  
The record also reflects that the appellant served in the 
Alabama Army National Guard between 1975 and 1996.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office located 
in Nashville, Tennessee.  The veteran relocated and the VA 
Regional Office (RO) in Montgomery, Alabama, currently has 
jurisdiction over this appeal.  

When the case originally came before the Board, the issues on 
appeal also included entitlement to service connection for an 
undiagnosed illness involving the respiratory system, along 
with the other two issues listed on the title page.  The 
Board remanded this case in September 1998 and August 1999 as 
to all three issues.  The issues were once again remanded in 
March 2000 for the purpose of obtaining additional 
development.  Following that remand, and after obtaining 
additional medical evidence, the RO granted service 
connection for bronchial asthma/chronic obstructive pulmonary 
disease (COPD).  The decision was issued in March 2001.  The 
other two issues were returned to the Board for review.  

With respect to the March 2001 decision and the issue 
involving the grant of service connection for bronchial 
asthma/COPD, the RO notified the veteran of its decision, 
along with the assignment of the 10 percent rating, in May 
2001.  Subsequently, the RO received correspondence from the 
veteran in June 2001 that may be construed as a notice of 
disagreement with respect to the May 2001 decision.  The 
Untied States Court of Appeals for Veterans Claims (Court) 
has held that where the Board finds a notice of disagreement 
has been submitted from a matter which has not been addressed 
in a statement of the case the issue should be remanded to 
the RO for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  As of this date, and as noted below, the 
veteran has not been sent a statement of the case with 
respect to this issue.  


REMAND

In July 2002, the Board notified the veteran that it would be 
undertaking additional development of the issues on appeal 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would then issue a decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs,  Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In the decision, the Federal Circuit Court 
invalidated portions of the Board's development regulatory 
provisions.  It was further determined that the Board was not 
allowed to consider additional evidence without remanding the 
case to the agency of original jurisdiction for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, this case must be remanded to the RO 
for initial consideration of the information developed by the 
Board.

In addition, the Board finds the veteran has submitted a 
notice of disagreement from the March 2001 rating decision 
with respect to the assignment of a disability rating for 
bronchial asthma/COPD.  As a timely notice of disagreement 
has been filed, the Board's jurisdiction has been triggered 
and the issue must be REMANDED so that the RO can issue a 
statement of the case on the underlying claim that adequately 
notifies the veteran of the action necessary to perfect an 
appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an increased evaluation for bronchial 
asthma/COPD.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his accredited 
representative the requisite period of 
time for a response.

2.  Request that the veteran identify all 
medical facilities at which he has 
received treatment or diagnostic work for 
his hypertension, along with joint pain 
in the ankles, knees, hands, and elbows, 
since July 2002 to the present, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Obtain and associate with 
the claims file all treatment records of 
which the veteran provides adequate 
notice.  

3.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
38 U.S.C.A. § 5103A(b) (West 2002).

4.  The RO must review the entire claims 
file and ensure for the issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2002) is fully complied with and 
satisfied.

After the above requested development has been accomplished, 
the RO must then readjudicate the remaining issues on appeal, 
with application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand and the Board's development procedures.  
If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a supplemental 
statement of the case.  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


